Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Non-Final Office action based on the 15/562586 application RCE filed on 12/07/2020 
Claims 1-11 are pending and have been fully considered.
Claims 12-17 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
With respect to instant Claims 1 & 7, they both use the term, “virus inactivation means”, and do not modify the “virus inactivation” function with structure in the instantly claimed device claims. From reading of the instant specification, “virus inactivation means” is interpreted to be a UV light source or pH adjustment material l(see instant PGpub paragraph 0032 & 0045).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


In addition, with respect to Claim 7, the fluid controller being “configured to” is confusing. Does applicant mean that the controller is a computer or processor of some sort and is “programmed to” perform the claimed functions?  If so, this needs to be clarified in the claim language, and otherwise- this is read as merely a controller of some sort, with the language following “configured to” as not structurally limiting. Also, it should be pointed out where in the instant specification applicant has support for the instantly claimed configuration/programming of the controller.
With respect to Claims 1 & 7, it is unclear what “an opposed” second volume means.  What are opposing volumes?  Please clear up in the claim language- it is possible that “opposed” is merely an unnecessary additional word that makes this claim confusing, as it is clear from the other words in the claim that there are two separate sub-volumes divided by the sidewall.

With respect to Claim 10, it is unclear as it seems applicant is trying to claim some kind of formula.  Is this just thought process though- or is this programmed into the controller?  Please clarify in the claim language, as nothing is claimed as programmed into the device.

Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-11 are rejected under 35 U.S.C. 103(a) as being obvious over LACKI in US 20140251913 in view of ESKLING in US 20060240511.
	With respect to Claims 1, 7-8, & 10-11, LACKI et al. shows a chromatography system (1; 110) for separation of a biopolymer (see claim 1), comprising among others at least two chromatography columns (70,80, Figure 12)(paragraphs 005-006 & 0061) and at least one holding tank (40), said holding tank having an inlet and an outlet each connected to a first and second compartments(containers) (40a,40b) separated by a movable seal 41 (see figure 12, and  paragraph 0069)(columns are connected to these containers as instantly claimed), of a fluid controller which keeps in check from overfilling the tank(paragraph 0058), and of further processing occurring in these 
	ESKLING et al. however teach of a chromatography method (Abstract), which includes a method of lowering the pH and virus inactivation(paragraphs 0005 & 0123), in addition to using a super loop(paragraph 0147). It would have been obvious to one of ordinary skill in the art to use the chromatography device parts/methods of ESKLING with the device of LACKI due to the need in the art for better methods of affinity and protein purification devices/methods(paragraph 001 & 0009).
	With respect to Claim 2, LACKI et al. teach of the use of a periodic counter (paragraph 0007 & 0059).
	With respect to Claim 3, LACKI et al. teach of affinity packing of the columns (abstract, paragraph 0056 & 0062).
	With respect to Claims 4-6, LACKI et al. teach of using monoclonal antibodies, and also of using UV radiation (paragraph 0002, 0056,0063, 0084).
	With respect to Claim 9, LACKI et al. teach of using a UV light source(paragraph 0064).
Response to Arguments
Applicant's arguments filed 11/23/2020 & RCE filed 12/07/2020 have been fully considered but they are not persuasive. 
With respect to the 112 rejections, the claims remain unclear, and therefore the rejections are maintained and are clarified as shown in the above rejection.
With respect to the art rejections, applicant argues that the prior art does not teach of a system for separation of biomolecules in a fluid. The examiner agrees with 
Applicant more specifically argues that LACKI et al. do not teach of” feeding two containers with the last processing column” for virus inactivation. The examiner disagrees. With respect to this- the examiner would like to point out that the instant claims are drawn towards a device, not a method, and what applicant is arguing here is a methodical limitation, which is not really limiting in the claim as written, and therefore the argument is not commensurate in scope with the instant claimed device. As instantly claimed, “first” and “last column” is a bit confusing. Applicant does not currently claim the structure of connections indicating that there is one column the sample must flow through first, but in a device claim as broadly instantly claimed, first and last columns are merely read as two separate column structures.  As instantly broadly claimed, the instant prior art reads on this.  If applicant can add more structural limitation to clarify this in the claim language, it is suggested that they do so.
More specifically, applicant argues that LACKI et al. though they teach of multiple containers, teaches of connecting the multiple containers each to their own column. The examiner disagrees.  As you can see in Figure 12, in items, columns 70 & 80 which are connected to item 40, one container, both columns 70 & 80 are connected to item 40.  What the containers are used for , as claimed, “virus inactivation” is merely intended use as claim, and otherwise it not clear in the instant claims what structure is required 
Further with respect to applicants arguments that LACKI et al. do not teach of virus inactivation, the examiner again would like to point out that ESKLING et al. specifically does teach of this and moreso teach of a chromatography method(Abstract), which includes a method of lowering the pH and virus inactivation(paragraphs 0005 & 0123). Applicant only argues about ESKLING to say that they think ESKLING does not cure any deficiencies of LACKI, and as the examiner has already responded to those comments, has none further at this time.
All claims remain rejected.  It is suggested applicant clear up the claim language and take special care to make sure they claim and argue device parts and not methodical limitations and intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797